Citation Nr: 1317691	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  08-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to death pension. 

3. Entitlement to burial benefits on the basis of a service connected death. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran had active service from June 1966 to November 1969.  The Veteran died in July 2005.  The appellant claims as the surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

A Travel Board hearing was scheduled for August 2010. The appellant withdrew the request.  

These claims were previously before the Board in December 2010 and were remanded for additional development.  The RO has complied with the remand directives.  



FINDINGS OF FACT

1.  The Veteran died in July 2005. 

2.  The Veteran's cause of death was shown to be complete bowel obstruction secondary to metastatic colon cancer. 

3.  At the time of death, the Veteran was service connected for diabetes mellitus.

4.  A service connected disability did not cause, contribute substantially or materially to the Veteran's death.

5.  The Veteran's colon cancer was not manifest during service or within one year of separation.  Colon cancer is unrelated to service.

6.  The appellant's income exceeds the applicable statutory levels for the annualized period in which the income was received. 

7.  As the appellant is not entitled to service connection for the cause of the Veteran's death, service-connected burial benefits are not warranted.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2012).

2.  The appellant does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits. 38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.53(a), 3.271, 3.272, 3.400, 3.1000 (2012).

3.  The criteria for service connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2307, 5107; 38 C.F.R. §§ 3.159, 3.1600 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, there is a general duty to assist in a death case under the provisions of 38 U.S.C.A. § 5103A(a).  Such provision excuses VA from reasonable efforts to provide such assistance when no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a).

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, the appellant has asserted that the Veteran's colon cancer, which caused his death, was due to his exposure to herbicides during service.  The RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death in September 2006, July 2011, and March 2012.  The letters explained how to establish entitlement to DIC benefits based on a service-connected disability established during the Veteran's lifetime.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letters also provided notice on the rating and effective date elements, pursuant to Dingess/Hartman.  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA medical records.  

A VA opinion was obtained on the issue of service connection for cause of death due to his service-connected diabetes mellitus, Type II.  The Board finds this opinion to be adequate as it is based on a full review of the records, the expertise of the examiner, and a review of the medical literature.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although no nexus opinion has been obtained on the issue of service connection for cause of death based on the non-service connected colon cancer, none is needed. 

The Federal Circuit stated that section 5103A(a) "'does not always require the Secretary to assist the claimant in obtaining a medical opinion.'" Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008)(quoting DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008)).  Rather, section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim." 38 U.S.C. § 5103A(a); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  The statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.' Wood, 520 F.3d at 1348 (quoting 38 U.S.C. § 5103A(a)(2)). Therefore, the relevant issue is whether a medical opinion in this case was necessary to substantiate the appellant's claim or whether "no reasonable possibility exists" that such an opinion "would aid in substantiating [her] claim." Id.

As will be discussed below in greater detail, the appellant relies primarily on medical literature from the National Cancer Institute, the Institute of Medicine, and the International Journal of Cancer to support her argument that the Veteran's colon cancer could be related to herbicide exposure.  However, although the Veteran submitted the abstracts of these studies, her argument is unpersuasive and the studies do not support her claim. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits. 

Service connection for cause of death

Under 38 U.S.C.A. § 1310(a), when a Veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such Veteran's surviving spouse.  To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2012). 

Malignant tumors are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, Veterans who served in Vietnam are presumed to have been exposed to Agent Orange, and certain listed diseases, including some cancers but not colon cancer, are presumed service connected in such Veterans.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

The Veteran's DD-214 indicates that he served in the Republic of Vietnam during the Vietnam era.  He is therefore entitled to a presumption of exposure to herbicide agents.

The Veteran's service treatment records show no treatment or identification of colon cancer or its symptoms.  The separation examination disclosed that the abdomen, viscera, anus and rectum were normal.  The Veteran did complain of hemorrhoids during service, none were found.

The Veteran reported that he was diagnosed with diabetes mellitus, Type II in 1970 and colon cancer in 2003.  At a May 2004 VA examination, the examiner diagnosed diabetes mellitus, Type II, with no obvious complications and noted adenocarcinoma of the right colon. 

An August 2004 rating decision granted the Veteran presumptive service connection for diabetes mellitus, Type II based on his exposure to herbicides in Vietnam and denied a grant of service connection for colon cancer, finding that it is not considered a condition that is presumptively due to exposure to herbicides and there was no additional evidence showing entitlement to direct service connection.  

The Veteran died in July 2005.  The death certificate shows the immediate cause of death was complete bowel obstruction due to metastatic colon cancer.  No additional causes of death were listed.  It was estimated that there had been an onset of the fatal process 17 months prior to death.

In October 2007, the Veteran's treating physician issued an opinion in which he stated that he was aware of the Veteran's diabetes and its connection to Agent Orange, but the Veteran's death was a result of colon cancer and he was not currently aware of a connection.  Instead, he acknowledged a well-known connection with prostate cancer and risks for bone and soft tissue cancers.  

In October 2007, the appellant submitted abstracts of medical literature in support of her claim.  Among the literature was a National Cancer Institute that discussed pesticides as risk factors for non-Hodgkin's lymphoma.  No mention of colon cancer was contained within the abstract.  

Another abstract of a study from the Institute of Medicine showed "limited or suggestive evidence of No Association between exposure to herbicides and gastrointestinal tumors, including colon cancer." (emphasis in original).  

Finally, an abstract of a report in the International Journal of Cancer entitled "Pesticide use and colorectal cancer risk" acknowledged that "most of the 50 pesticides studied were not associated with colorectal cancer risk" and cited only an increased risk of colon cancer based on exposure to chlorpyrifos and aldicarb.  

The appellant also submitted copies of Board decisions pertaining to other Veteran's in support of her claim.  

A VA opinion was issued in March 2012.  The examiner opined that the Veteran died of complete bowel obstruction, secondary to metastatic colorectal cancer, which per medical literature and expertise, is not caused by diabetes mellitus.  

Based on the above, the Board must deny the claim for entitlement to service connection for the cause of the Veteran's death based on the theory that the diabetes mellitus, Type II was a primary or contributory cause of death.  There is no probative medical or lay evidence to support this theory.  The March 2012 VA opinion found that the Veteran's death was due to colon cancer and not his service-connected diabetes mellitus, Type II and that diabetes mellitus, Type II does not cause a complete bowel obstruction or metastatic colon cancer.  

As the death certificate lists a complete bowel obstruction due to metastatic colon cancer as the primary cause of death, the Board has also considered whether the Veteran's colon cancer was, in fact, related to service.  Here, there is no proof of colon cancer during service or within one year of separation or otherwise linking the fatal disease process to service.  We again note that the separation examination was normal and there was an estimate that the fatal disease process manifest 17 months prior to death.  As there is no probative evidence that metastatic colon cancer was otherwise related to service, service connection for the cause of death must be denied on this basis as well.

There are no notations regarding colon cancer in the service treatment records.  Rather, post service medical records show that this disability was discovered decades after service and only shortly prior to the Veteran's death in 2005.  Additionally, he October 2007 opinion of the treating physician found that the Veteran died of colon cancer and exposure to herbicides has not been shown to cause colon cancer.

Consideration has also been given to the appellant's assertions that the Veteran was exposed to herbicides in service and her contention that exposure to herbicides caused his colon cancer.  However, the evidence does not support this theory of entitlement.  

The appellant believes that the Veteran's colon cancer was related to his herbicide exposure during active service. In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may provide competent testimony as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, due to the passage of time, the reported delayed onset of diagnosis, and the complex nature of cancer, the question of causation extends beyond an immediately observable cause-and-effect relationship. As such, the appellant is not competent to address etiology in the present case and there are no Jandreau-type exceptions.  Id. 

The Board notes that the appellant has submitted various medical literature printed from the internet indicating general information regarding colon cancer and herbicides. Notwithstanding the fact that the literature does not support a theory of direct causation of colon cancer due to exposure to herbicides, there is no specific information about the Veteran's circumstance. 

As stated above, one of the article abstracts discusses Hodgkin's lymphoma and is unrelated to colon cancer.  Therefore, the Board finds that it is irrelevant to the appellants claim.  

The second article is against the appellant's claim, because it notes "limited or suggestive evidence of No Association between exposure to herbicides and gastrointestinal tumors, including colon cancer." (emphasis in original).  

Finally, although the third article notes an increased risk of colon cancer upon exposure to pesticides, the pesticides cited in the article were not those within the meaning of "herbicide agent" as defined in 38 C.F.R. § 3.307(a)(6).  Thus, the articles are entitled to little, if any, probative weight, as they do not address the issues relevant to his appeal. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service). 

The Board also recognizes that the appellant has submitted copies of Board decisions which pertain to other Veterans in support of this claim. In this regard, the appellant, in essence, cites to the Board's disposition of those cases as precedential in establishing her claim. The Board emphasizes, however, that Board decisions are not precedential. See 38 C.F.R. § 20.1303 (2012). Rather, the Board must weigh the facts of each case and apply the governing laws and regulations without regard to dispositions in other Veterans' cases based on separate and unique facts.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death based on any of the available theories.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).

Claim for Death Pension

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.3 (2012). 

Here, the Veteran served during a recognized period of war, i.e., the Vietnam Conflict which is recognized as having been from August 1964 through May 1975. See 38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2012).

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2012). 

Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. § 3.271 (2012). For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a). Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when the following requirements are met: (i) They were or will be paid by a surviving spouse for medical expenses of the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12- month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.271(g). Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3). 

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations. See 38 C.F.R. § 3.21. The maximum annual pension rate is adjusted from year to year. If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

For 2007, the MAPR for a surviving spouse without a dependent child was $7,498.00. See M21-1, Part I, Appendix B. In 2007 the MAPR for a surviving spouse with one dependent child was $9,815.00. For each additional child add $1,909.00. Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2007 would be $11,724.00.

For 2008 through 2010, the MAPR for a surviving spouse without a dependent child was $7,933.00. See M21-1, Part I, Appendix B. In 2008 the MAPR for a surviving spouse with one dependent child was $10,385.00. For each additional child add $2,020.00. Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2008 would be $12,405.00.

For 2011, the MAPR for a surviving spouse without a dependent child was $8,219.00. See M21-1, Part I, Appendix B. In 2011 the MAPR for a surviving spouse with one dependent child was $10,759.00. For each additional child add $2,093.00. Thus, even assuming that both children were dependent, the total MAPR in this case for the year 2011 would be $12,332.00. 

Here, the appellant has reported monthly income of $3,101.00, which is an annual income of $37,212.00.  She has not reported having sufficient deductible expenses such that her income does not exceed the MAPR.  Therefore, she is not eligible for death pension benefits because of excessive income. 

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits. Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits. Therefore, her claim of entitlement to death pension benefits must be denied. 

Service Connected Burial Benefits

The term "burial benefits" means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600. 

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a). 

The appellant submitted a claim for entitlement to burial benefits in July 2006.  The appellant was granted an allowance for funeral and burial expenses for the deceased Veteran in February 2007.  Under 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a), however, a greater amount of burial allowance is warranted if the Veteran died of a service-connected disability.  As noted above, service connection for the cause of the Veteran's death has been denied.  As such, service-connected burial benefits cannot be awarded as a matter of law.  Id.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.  

Entitlement to death pension benefits is denied.

Entitlement to service connected burial benefits are denied. 




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


